UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23314 TRACTOR SUPPLY COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3139732 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 200 Powell Place, Brentwood, Tennessee (Address of Principal Executive Offices) (Zip Code) Not Applicable (615) 440-4000 (Former name, former address and former fiscal year, if changed since last report) (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YES oNO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 28, 2012 Common Stock, $.008 par value TRACTOR SUPPLY COMPANY INDEX Page No. PART I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets – March 31, 2012 (unaudited), December 31, 2011and March 26, 2011 (unaudited) 3 Consolidated Statements of Income (unaudited) – For the Fiscal Three Months Ended March 31, 2012 and March 26, 2011 4 Consolidated Statements of Cash Flows (unaudited) – For the Fiscal Three Months Ended March 31, 2012 and March 26, 2011 5 Notes to Unaudited Consolidated Financial Statements 6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II. Other Information 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signature 19 Page 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRACTOR SUPPLY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) March 31, December 31, March 26, ASSETS (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ $ Restricted cash Short-term investments Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment: Land Buildings and improvements Furniture, fixtures and equipment Computer software and hardware Construction in progress Accumulated depreciation and amortization ) ) ) Property and equipment, net Goodwill Deferred income taxes Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ $ Accrued employee compensation Other accrued expenses Current portion of capital lease obligations 35 33 58 Income taxes payable Deferred income taxes Total current liabilities Capital lease obligations, less current maturities Deferred income taxes Deferred rent Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, $1.00 par value; 40 shares authorized; no shares issued Common stock, $.008 par value; 200,000, 200,000 and 100,000 shares authorized; 81,065, 80,401 and 79,426 shares issued; 71,875, 71,265 and 72,355 shares outstanding at March 31, 2012, December 31, 2011 and March 26, 2011, respectively Additional paid-in capital Treasury stock – at cost, 9,190, 9,136 and 7,071 shares at March 31, 2012, December 31, 2011 and March 26, 2011, respectively ) ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ The accompanying notes are an integral part of these financial statements. Page 3 Index TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) For the fiscal three months ended March 31, March 26, (Unaudited) Net sales $ $ Cost of merchandise sold Gross margin Selling, general and administrative expenses Depreciation and amortization Operating income Interest expense, net Income before income taxes Income tax expense Net income $ $ Net income per share – basic $ $ Net income per share – diluted $ $ Weighted average shares outstanding: Basic Diluted Dividends declared per common share outstanding $ $ The accompanying notes are an integral part of these financial statements. Page 4 Index TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the fiscal three months ended March 31, March 26, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operatingactivities: Depreciation and amortization Loss on disposition of property and equipment 87 45 Stock compensation expense Excess tax benefit of stock options exercised ) ) Deferred income taxes Change in assets and liabilities: Inventories ) ) Prepaid expenses and other current assets ) Accounts payable Accrued employee compensation ) ) Other accrued expenses ) ) Income taxes payable ) Other ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment 56 Net cash used in investing activities ) ) Cash flows from financing activities: Excess tax benefit of stock options exercised Principal payments under capital lease obligations ) ) Restricted stock units withheld to satisfy tax obligations ) ) Repurchase of common stock ) ) Net proceeds from issuance of common stock Cash dividends paid to stockholders ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
